Citation Nr: 1527103	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  11-21 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD), to include in excess of 30 percent prior to July 12, 2012.

2.  Entitlement to a rating in excess of 70 percent for PTSD.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1968 to September 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina that continued a 30 percent rating for posttraumatic stress disorder (PTSD).  An August 2012 Supplemental Statement of the Case increased the rating to 50 percent effective July 12, 2012.

Additionally, the Board is accepting jurisdiction over a claim for a total disability rating for compensation based on individual unemployability (TDIU).  If the record reasonably raises the issue of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part of the claim for increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

In April 2015, the Veteran testified during a central office hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.  

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

The issues of entitlement to a rating in excess of 70 percent for PTSD and entitlement to a total disability rating based on individual unemployability (TDIU) are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.





FINDING OF FACT

The medical evidence of record shows that the Veteran's psychiatric disability was manifest by symptoms of such severity, frequency, and duration that they equate to occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, but not total social and occupational impairment.


CONCLUSION OF LAW

The criteria for a rating of 70 percent for PTSD have been met.  38 U.S.C.A. §§ 1110, 1131, 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.126, 4.130, Diagnostic Code 9411 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the claim, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  However, since the Board is only addressing one aspect of the Veteran's claim that the Board is granting in full, further discussion of the duty to notify and assist is not necessary.  


Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2014).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole recorded history is necessary so that a rating may accurately compensate the elements of disability present.  38 C.F.R. § 4.2 (2014); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999).  

PTSD is rated using the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods if inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted for occupational and social impairment with 
reduced reliability, and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideations; obsessional rituals 
which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of the veteran's personal appearance and hygiene; difficulty in adapting to stressful circumstances (including in work or work like settings); inability to establish and maintain effective relationships.  

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent inability to perform the activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula for Mental Disorders (2014).  

The Global Assessment of Functioning (GAF) score is a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Richard v. Brown, 9 Vet. App. 266 (1996).  A score of 21 to 30 is assigned for behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day, no job, home, or friends).  A score of 31 to 40 is assigned where there is some impairment 
in the Veteran's reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A score of 41 to 50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61 to 70 is assigned for mild symptoms (e.g., depressed mood and mild insomnia) or difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) 47 (4th ed. 1994).  

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  An assigned GAF, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issued; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  38 C.F.R. § 4.126(a) (2014).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all of the evidence that bears on the Veteran's occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).  
In an August 2009 psychiatry note, the Veteran was noted to have a disheveled appearance, depression affecting his personal care, flattened and constricted affect, panic attacks, mood swings affecting his ability to complete daily tasks, and paranoid ideation (feeling of being watched).  The examiner assessed PTSD and assigned a GAF of 45, indicative of serious symptoms.

A November 2009 psychiatry note reflects that the Veteran reported intrusive thoughts, flashbacks, insomnia, nightmares, guilt, and feeling like a "baby killer."  The examiner noted the Veteran was depressed, had a constricted and paranoid affect, was disheveled and noted the depression was affecting the Veteran's personal care, the Veteran was on guard, isolated, had mood swings, and panic attacks.  The examiner assessed the Veteran with PTSD, chronic, with severe intensity and frequency of symptoms and assigned a GAF of 45, indicative of serious symptoms.

A February 2010 VA psychological examination revealed that the Veteran reported that two weeks prior he took an overdose of sleeping pills.  He reported that he had no friends besides his girlfriend and that he had a poor appetite and low energy.  The Veteran also reported that he neglects his personal hygiene because sometimes he doesn't care and doesn't want to get out of bed.  The examiner noted the Veteran's affect was restricted and that he was depressed with depressed mood.  No delusions were noted and the Veteran had no suicidal ideation, plan, or intent at the time of the examination.  The examiner stated the Veteran's depression was currently more pervasive, intense and disabling than his PTSD, however the depression was substantially related to the PTSD and its consequences.  The examiner diagnosed PTSD, chronic and depressive disorder, NOS, and assigned a GAF of 45, indicative of serious symptoms.  

The Veteran's son, in a June 2011 statement, stated that the Veteran frequently talks and cries about his participation in the Vietnam War.  He stated that the Veteran has survivor's guilt and has difficulty making positive decisions due to depression.  The Veteran's son also stated that in January 2010, the Veteran took an overdose of medication in an attempt to take his own life.

The Veteran's girlfriend, in a June 2011 statement, reported that she and the Veteran had been together since November 2009.  She stated that the Veteran has mood swings and depression as a result of his Vietnam experiences.  She also stated that he drinks alcohol to cope with his depression, which also causes problems in the relationship.  She reported that the Veteran attempted to take his own life in January 2010, and stated that she wasn't convinced he wouldn't attempt it again.  She concluded by stating that if the Veteran's mental state continued she wasn't sure she would be able to continue the relationship.  

An April 2012 psychiatry note reflects that the Veteran complained of sleep disturbance despite taking sleep medication.  The Veteran reported feeling angry and that he was told that he was hateful.  The examiner noted the Veteran's affect and mood were somewhat depressed, but the Veteran denied feeling suicidal.

At a July 2012 VA psychological examination, the Veteran reported that he lives with one son that he doesn't get along with and has another son stationed in Iraq that he doesn't have a relationship with.  He reported that he is often alone and that he doesn't get along with anyone so he doesn't do things.  He also reported that he is a member of the VFW but no longer participates because he could not get along with people.  The Veteran reported that he may drink about 3 times a week due to depression and memories of Vietnam.  He stated he has cut back on his drinking because of his girlfriend, and he never drinks more than a six pack at one time.  The examiner noted the Veteran's mood as dysthymic with congruent affect.  The Veteran reported that he had suicidal thoughts on a daily basis but denied current intent or plan.  The examiner noted the following criteria for establishing a PTSD diagnosis:  markedly diminished interest or participation in significant activities, feeling of detachment or estrangement from others, sense of a foreshortened future, sleep disturbance, irritability or outbursts of anger, hypervigilance, exaggerated startle response, depressed mood, anxiety, mild memory loss, such as forgetting names, directions or recent events, difficulty in establishing and maintaining effective work and social relationships, and suicidal ideation.  The examiner listed the Veteran's diagnoses as PTSD, depressive disorder, NOS, and alcohol abuse.  A GAF of 48 was assigned, indicative of serious symptoms.

Use of the term "such symptoms as" in § 4.130 indicates that the list of symptoms that follows is "non-exhaustive," meaning that VA is not required to find the presence of all, most, or even some of the enumerated symptoms to assign a particular evaluation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed.Cir.2013); see Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed.Cir.2004); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

In reviewing the record, the Board finds that the probative medical and lay evidence of record reflects that while the Veteran's PTSD does not demonstrate all of the particular symptoms listed for a 70 percent rating, because the frequency, duration and severity of the Veteran's psychiatric symptoms demonstrate occupational and social impairment with deficiencies in most areas, a 70 percent evaluation is warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  Specifically, his psychiatric disability was manifested by suicidal ideation, neglect of personal appearance and hygiene, social impairment in family relations, difficulty in establishing and maintaining effective relationships, chronic sleep impairment, frequent bouts of irritability and outbursts of anger, intrusive thoughts, impaired concentration, hypervigilance, exaggerated startle response, generalized anxiety with panic attacks more than once per week, depressed mood, markedly diminished interest or participation in significant activities, and withdrawn and isolative features.  The Veteran's GAF has been 50 or less during the appeal period, indicative of serious symptoms, and the Veteran has been described as having PTSD, chronic, with severe intensity and frequency of symptoms by his treating VA psychiatrist.


ORDER

A disability rating of 70 percent for PTSD is granted for the entire time frame on appeal, subject to the statutes and regulations governing the payment of monetary benefits.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  

With regard to the claim for a rating in excess of 70 percent for PTSD, the Board notes that the Veteran asserts that his PTSD symptoms have worsened since the last VA examination in July 2012.  

At the April 2015 Board hearing, the Veteran testified that his symptoms have worsened.  Specifically, he reported that he has more isolative behavior than before, no desire to do anything, and he has had to take more medications to treat his PTSD symptoms.  In light of the Veteran's statements suggesting a possible worsening of his PTSD symptoms since the most recent July 2012 VA examination, the most recent VA examination may not reflect the current state of the Veteran's PTSD disability.  As such, the Board finds it is appropriate to afford the Veteran a new VA examination to evaluate the current severity of his PTSD disability.  Green v. Derwinski, 1 Vet. App. 121 (1991); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board further notes that there are no VA treatment records associated with the Veteran's Virtual claims file after November 2013.  VA records since November 5, 2013 should therefore be associated with a file available for appellate review.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are actually attached to the reviewed files.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

TDIU

The evidence of record includes several statements which suggest that the Veteran's PTSD disability negatively affects his ability to work.  Specifically, the Veteran, at the February 2010 VA psychological examination, stated that he was fired from his job as a truck driver due to depression and PTSD symptoms, indicating that the Veteran's PTSD may preclude him from being employable.  Additionally, at the April 2015 Board hearing, the Veteran testified that he was let go from truck driving due to PTSD and depression.  Once a Veteran submits evidence of medical disability and additionally submits evidence of unemployability in conjunction with an increased rating claim, VA must consider a total rating for compensation based upon the Veteran's individual unemployability.  Roberson v. Principi, 251 F.3d 1378 (2001).  A request for TDIU is not considered a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, an examination should include an opinion addressing the impact of the Veteran's PTSD and other service-connected disability on his ability to secure and maintain substantially gainful employment.  

The Board further notes that the Veteran's claim of entitlement to a total disability rating for individual unemployability is inextricably intertwined with the claim for a rating in excess of 70 percent for PTSD.  Therefore, the Board finds that remanding the claim for increased rating for contemporaneous consideration is also warranted.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated from November 5, 2013 to the present.  

2.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected PTSD, to include an opinion as to whether he is unable to secure or follow a substantially gainful employment as a result of his service-connected PTSD.  The claims folder should be reviewed and that review should be indicated in the VA examination report.  The rationale for all opinions should be provided.  Specifically, the examiner is asked to render an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's service-connected PTSD and bilateral hearing loss alone, without reference to any nonservice-connected disabilities, prevent the Veteran from securing or following substantially gainful employment.

If the examiner determines that he or she cannot provide an opinion on the issue at hand without resorting to speculation, the reviewer should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional information could be obtained that would lead to a conclusive opinion.

3.  Thereafter, readjudicate the claims for a rating in excess of 70 percent for PTSD and entitlement to TDIU.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case, allow the applicable time for response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


